DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are pending in this instant application.  Claims 1-6 and 9-13 are withdrawn. Claims 7 and 8 are currently under examination.   

Priority
This application is a 371 of PCT/KR2018/014000 filed on 11/15/2018 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0154840 filed on 11/20/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Applicant's election without traverse of Group II invention (claims 7 and 8) in the reply filed on 10/8/2021 is acknowledged.  Claims 1-6 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021. Thus, claims 7 and 8 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 05/19/2020 has been considered.

Claim Objections
Claim 7 is objected to because of the following informalities: In claim 7, change the incorrect recitation “one or more selected from” (line 4) to “one or more sugar unit selected from”; and replace the incorrect recitation “comprises any one selected from the amino acid” (line 7) with “comprises a sequence selected from any one of the amino acid”. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taylor et al. (US 2004/0048331, published on March 11, 2004, hereinafter referred to as Taylor ‘331) as evidenced by the sequence search result us‐16‐765‐359‐3 (see the File Name: 20211117_154509_us-16-765-359-3.rapbm).
With regard to structural limitations “a method comprising reacting a sugar acceptor and a guanosine 5'-diphospho-P-L-fucose (GDP-L-fucose) donor with α-1,2-fucosyltransferase (selected from  amino acid sequences of SEQ ID NO: 3) to produce a fucosyl-oligosaccharide, wherein the sugar acceptor comprises one or more sugar unit selected from the group consisting of glucose, galactose, lactose, and fructose” and “the reacting is performed at 20 °C to 40 °C for 3 hours to 24 hours” (claims 7 and 8):
Taylor ‘331 disclosed a reaction conducted at 37° C for 20 min in a volume of 20 μl containing 1.8 mM acceptor, 50 μM GDP-fucose, 60000 dpm GDP-[3H]fucose, 20 mM HEPES buffer (pH7.0), 20 mM MnCl2 , 0.1 M NaCl, 35 mM MgCl2 , 1 mM ATP, 5 mg/ml BSA, and 6.2 μl of the enzyme (α1,2 fucosyltransferase from H. pylori UA802) preparation. The acceptors used in this study were: LacNAc [ßGal 1-4 ßGlcNAc], Lex [ßGal 1-4 (α Fuc 1-3)ßGlcNAc], Type 1 [ßGal 1-3 ßGlcNAc], and Lea [ßGal 1-3 (α Fuc 1-4) ßGlcNAc]. A micro-unit (mU) of the enzyme is expressed as the amount of enzyme that converts 1 pmol of acceptor to product per min. The amino acid sequence encoded by the α1,2-fucosyltransferase gene is shown in FIG. 1D (SEQ ID NO:2). In a typical experiment, E. coli CLM4 (pGPl-2) cells harboring a plasmid carrying an H. pylori fucT gene (pGEM16 or pGEMB3) were grown in 25 ml liquid LB medium with appropriate antibiotics (kanamycin and ampicillin) at 30° C. to an optical density of 0.5-0.7 at 600 nm. After being collected, the cells were washed once with M9 medium, resuspended in 5 ml of supplemented M9 medium, and further incubated at 30° C for 1 h (pages 23/32 to 24/32, [0131 and 0134-0136]; page 12/32, [0027]). us‐16‐765‐359‐3 shows 100.0% match of SEQ ID NO: 2 of Taylor ‘331 to claimed SEQ ID NO: 3 (pages 4 to 5).
Thus, these teachings of Taylor ‘331 as evidenced by us‐16‐765‐359‐3 anticipate Applicant’s claims 7 and 8 because production of a fucosyl-oligosaccharide is provided per minute; or, in the alternative, are obvious to Applicant’s claims 7 and 8 because the E. coli CLM4 (pGPl-2) cells harboring a plasmid carrying an H. pylori fucT gene (pGEM16) are used for synthesis of the fucosyl-oligosaccharide.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 21, and 25 of copending Application No. 17/054,969 (Jin et al., the claim set of 11/12/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because Appl. ‘969 claims “A method for production of 2'-fucosyllactose comprising culturing the recombinant yeast cell of claim 20 in a cell culture media in the presence of L-fucose and lactose, wherein the recombinant yeast cell produces 2'-fucosyllactose” (claim 25), “A recombinant yeast cell comprising heterologous nucleic acid molecules encoding a L-fucokinase/GDP-L-fucose phosphory!ase (FKP) polypeptide, an oiigosaccharide transporter polypeptide, and a fucosyltransferase polypeptide operably !inked to at least one expression control nucleic acid molecule (wherein the L-fucokinase/GDP-L-fucose phosphorylase polypeptide has at ieast 95% identity to SEQ ID NO: 11, the Helicobacter pylori; (ii)  FKP can be introduced to produce intracellular GDP-L-fucose as a substrate of fucosyitransferase; and (iii) Batch fermentation profiles of engineered Saccharomyces cerevisiae D452-2_LFF in the Verduyn medium with 20 g/L glucose, 2 g/L fucose, and 2 g/L lactose in 50 mM potassium hydrogen phtha!ate buffer (pH 5.5) at 30 °C and 250 rpm for 48 h (page 13/75, [0066]; page 9/75, [0049]; page 2/75, [0010]).
Thus, claims 7 and 8 of this Application encompass or overlap with claims 20, 21, and 25 of Appl. ‘969. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623